Citation Nr: 0708791	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-28 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for seizures, claimed 
as secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a personality 
disorder, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

On November 1, 2004, the appellant failed to appear for a 
scheduled hearing at the RO.  The appellant and his 
representative have neither given good cause for failure to 
appear nor asked that the hearing be rescheduled; therefore, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2006).

In written correspondence received in March 2005, a claim for 
a total rating based on individual unemployability due to the 
veteran's service-connected PTSD was raised.  This issue has 
not been addressed by the RO and, accordingly, is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ).  VA will notify the appellant if further action is 
required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  Further, it is unclear whether the AOJ 
has provided an explanation to the veteran regarding the 
information or evidence needed to establish entitlement to 
service connection on a secondary basis.  38 C.F.R. 
§ 3.159(b)(1).  In this regard, the AOJ must provide notice 
of the information and evidence not of record that is 
necessary to establish service connection for a disability 
that is proximately due to or the result of a service-
connected disability, to include consideration of the holding 
of the decision reached in Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In the present case, the veteran contends that his seizures 
and personality disorder are proximately due to or the result 
of his service-connected PTSD.  The Board notes that service 
connection may be granted as secondary to any service-
connected disability when the evidence shows the disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  

Regarding his seizures, the veteran maintains that his 
service-connected PTSD caused him to self-medicate using 
alcohol.  In turn, he asserts that substance abuse caused a 
motor vehicle accident, which he was involved in 1997.  As a 
result of the accident, he sustained head injuries.  In 
January 2004, a VA examiner opined that the veteran's 
seizures may be linked to his head injuries.  However, the 
examiner stated that he did not think in any way the PTSD 
caused the seizures.  The veteran's service medical records 
show alcohol abuse during active duty.  In this regard, his 
enlistment examination noted an incident of alcohol in 1988.  
In May 1990, he finished an alcohol program after falling out 
of his rack after drinking.  On remand, the veteran should be 
scheduled for a psychiatric examination to clarify whether 
the veteran's PTSD could have caused the veteran to self-
medicate, which aggravated his substance abuse problem.

Next, the veteran maintains that his personality disorder 
should be service-connected secondary to his service-
connected PTSD.  The Board notes that personality disorders 
are considered congenital and developmental in nature and are 
not deemed compensable diseases for VA purposes, except when 
such disorders were shown to have been aggravated during 
military service.  38 C.F.R. §§ 3.303(c), 3.310(a), 4.127 
(2006); See VAOPGCPREC 82-90 (July 18, 1990).  The veteran's 
separation examination report in December 1991 noted a 
personality disorder and antisocial traits.  On remand, the 
veteran should be scheduled for a psychiatric examination to 
ascertain whether he has a current diagnosis of a personality 
disorder and whether such a disorder is aggravated by his 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and the information and evidence 
not of record that is necessary to 
establish service-connection for a 
disability that is proximately due to or 
the result of a service-connected 
disability, to include the holding of the 
decision reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995, (2) explains 
what VA will seek to provide; (3) 
explains what the claimant is expected to 
provide; and (4) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The veteran should be afforded a 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorders, in particular 
substance abuse and personality disorder.  
The examiner should take a complete 
history from the veteran and review the 
pertinent evidence in the claims file and 
must indicate in the examination report 
that such was performed.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  Further, the examination 
report should include a detailed account 
of all pathology found to be present.  
After all relevant evidence in the claims 
file is reviewed, the psychiatric 
examiner should offer an opinion as to 
whether the veteran has a psychiatric 
disorder(s) and, if so, whether such 
disorder(s) is at least as likely as not 
(50 percent or more probability) began 
in, was incurred during, or was 
aggravated by active military service or 
his service-connected PTSD.  In 
particular, the examiner should opine on 
whether the veteran's PTSD aggravated his 
substance abuse and personality disorder.  
If the etiology of the diagnosed 
disorder(s) is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiners should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



